Pannell, Presiding Judge.
This is an appeal by the plaintiff-appellant in an action based upon "malicious use or abuse of process” seeking general damages and punitive damages against the defendants. The jury rendered a verdict for plaintiff-appellant in amount of $1,000 general damages and $17,250 punitive damages. The trial judge granted the defendants’ motion for new trial "on the grounds that the verdict and judgment entered therein is contrary to the weight of the evidence and is excessive.” Held:
"The first grant of a new trial will not be disturbed by this court unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts require the verdict, notwithstanding the judgment of the presiding judge. Unless a case can be brought within the exception just stated, it is useless for parties to bring before this court the judgment of a trial judge granting a first new trial. The present case comes within the general principle above announced, and does not fall within the exception thereto.” Murray v. Davidson, 174 Ga. 213 (2) (162 SE 526). See also Smith v. Maddox-Rucker Banking Co., 8 Ga. App. 288, 289 (68 SE 1092). This ruling is in accordance with Code § 6-1608. Assuming, without deciding, that the evidence demanded a finding of liability against the defendants and in favor of the plaintiff-appellant, the evidence did not demand a finding as to the amount of damages either general or punitive. We accordingly will not disturb the action of the trial judge.

Judgment affirmed.


Quillian and Clark, JJ., concur.

Ham, Mills & Freeman, W. Franklin Freeman, Jr., for appellant.
Jones, Cork, Miller & Benton, Frank C. Jones, W. Warren Plowden, W. Ashley Hawkins, for appellees.